--------------------------------------------------------------------------------

Exhibit 10.5
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 15, 2013 by and
between BioTime, Inc. (“BioTime”), a California corporation, and Lesley Stolz
("Executive").
 
1.             Engagement; Position and Duties.
 
(a)            BioTime agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of BioTime may from time to time determine.  Executive
shall devote Executive’s best efforts, skills, and abilities, on a full‑time
basis, exclusively to the business of BioTime and its Related Companies pursuant
to, and in accordance with, business policies and procedures, as fixed from time
to time by the Board of Directors (the “Policies”).  Executive covenants and
agrees that Executive will faithfully adhere to and fulfill the Policies,
including any changes to the Policies that may be made in the future.  Executive
may be provided with a copy of BioTime’s employee manual (the “Manual”) which
contains the Policies. BioTime may change its Policies from time to time, in
which case Executive will be notified of the changes in writing by a memorandum,
a letter, or an update or revision of the Manual.
 
(b)            Performance of Services for Related Companies.  In addition to
the performance of services for BioTime, Executive shall, to the extent so
required by BioTime, also perform services for one or more members of a
consolidated group of which BioTime is a part ("Related Company"), provided that
such services are consistent with the kind of services Executive performs or may
be required to perform for BioTime under this Agreement.  If Executive performs
any services for any Related Company, Executive shall not be entitled to receive
any compensation or remuneration in addition to or in lieu of the compensation
and remuneration provided under this Agreement on account of such services for
the Related Company.  The Policies will govern Executive’s employment by BioTime
and any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may established from time to time by
the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by BioTime.
 
(c)            No Conflicting Obligations.  Executive represents and warrants to
BioTime and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.
 
(d)            No Unauthorized Use of Third Party Intellectual Property.
 Executive represents and warrants to BioTime and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
BioTime or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that BioTime or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof.  Executive represents and
warrants to BioTime and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.

--------------------------------------------------------------------------------

2.             Compensation
 
(a)            Salary.  During the term of this Agreement, BioTime shall pay to
the Executive the salary shown on Exhibit A.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with BioTime's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
BioTime, in BioTime’s sole and absolute discretion, without affecting this
Agreement.
 
(b)            Bonus.  Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time.  Executive agrees that the Board of Directors of BioTime may
follow the recommendations of the Compensation Committee of the board of
directors of BioTime’s parent company in determining whether to a award bonus or
to establish performance goals or milestones.  Executive also agrees that the
Board of Directors and BioTime are not obligated to adopt any bonus plan, to
maintain in effect any bonus plan that may now be in effect or that may be
adopted during the term of Executive’s employment, or to pay Executive a bonus
unless a bonus is earned under the terms and conditions of any bonus plan
adopted by BioTime.
 
(c)            Expense Reimbursements. BioTime or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.
 
(d)            Benefit Plans.  Executive may be eligible (to the extent
Executive qualifies) to participate in certain retirement, pension, life,
health, accident and disability insurance, stock option plan or other similar
employee benefit plans which may be adopted by BioTime (or a Related Company)
for its employees. BioTime and the Related Companies have the right, at any time
and without any amendment of this Agreement, and without prior notice to or
consent from Executive, to adopt, amend, change, or terminate any such benefit
plans that may now be in effect or that may be adopted in the future, in each
case without any further financial obligation to Executive.  Any benefits to
which Executive may be entitled under any benefit plan shall be governed by the
terms and conditions of the applicable benefit plan, and any related plan
documents, as in effect from time to time.  If Executive receives any grant of
stock options or restricted stock under any stock option plan or stock purchase
plan of BioTime or any Related Company, the terms and conditions of the stock
options or restricted stock, and Executive’s rights with respect to the stock
options or restricted stock, shall be governed by (i) the terms of the
applicable stock option or stock purchase plan, as the same may be amended from
time to time, and (ii) the terms and conditions of any stock option agreement or
stock purchase agreement and related agreements that Executive may sign or be
required to sign with respect to the stock options or restricted stock.
 
(e)            Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the Policies.
 Executive’s vacation shall be taken at such time as is consistent with the
needs and Policies of BioTime and its Related Companies.  All vacation days and
sick leave days shall accrue annually based upon days of service.  Executive’s
right to leave from work due to illness is subject to the Policies and the
provisions of this Agreement governing termination due to disability, sickness
or illness.  The Policies governing the disposition of unused vacation days and
sick leave days remaining at the end of BioTime's fiscal year shall govern
whether unused vacation days or sick leave days will be paid, lost, or carried
over into subsequent fiscal years.
2

--------------------------------------------------------------------------------

3.            Competitive Activities. During the term of Executive's employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by BioTime or any Related Company.  During the
term of Executive's employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of BioTime or any Related Company.
 Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of BioTime's or a Related Company's Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of BioTime or a Related Company.
 Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.

 
4.            Inventions/Intellectual Property/Confidential Information
 
(a)            As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by BioTime, or any Related
Company, which Executive may conceive or make while performing services for
BioTime or a Related Company shall be the sole and exclusive property of BioTime
or the applicable Related Company.  Executive hereby irrevocably assigns and
transfers to BioTime, or a Related Company, all rights, title and interest in
and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration.  BioTime and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.
 
(b)            Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to BioTime or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by BioTime or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by BioTime or Related Company.
 
(c)            Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which BioTime or a Related Company may deem necessary in order to enable BioTime
or a Related Company, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the Intellectual Property,
or in order to assign or convey to, perfect, maintain or vest in BioTime or a
Related Company the sole and exclusive right, title, and interest in and to the
Intellectual Property.  If BioTime or a Related Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints BioTime or any Related Company or its designee as Executive’s agent and
attorney-in-fact, to act on Executive’s behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect BioTime’s or a Related Company’s rights in the
Intellectual Property.  Executive acknowledges and agrees that such appointment
is coupled with an interest and is irrevocable.
3

--------------------------------------------------------------------------------

(d)            Disclosure of Intellectual Property.  Executive agrees to
disclose promptly to BioTime or a Related Company all Intellectual Property
which Executive may create or conceive solely, jointly, or commonly with others.
 This paragraph is applicable whether or not the Intellectual Property was made
under the circumstances described in paragraph (a) of this Section.  Executive
agrees to make such disclosures understanding that they will be received in
confidence and that, among other things, they are for the purpose of determining
whether or not rights to the related Intellectual Property is the property of
BioTime or a Related Company.
 
(e)            Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
BioTime or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of BioTime or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of BioTime or a Related Company, or (ii) which
does not result from any work performed by Executive for BioTime or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of BioTime or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of BioTime or a Related Company, or actual or
demonstrably anticipated research or development of BioTime or a Related
Company; or (3) results from any work performed by Executive for BioTime or a
Related Company shall be assigned and is hereby assigned to BioTime or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by BioTime
or a Related Company that relates to the actual or proposed business of BioTime
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.
 
(f)            Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of BioTime and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information.  Confidential Information
also shall include any information of any kind, whether belonging to BioTime, a
Related Company, or any third party, that BioTime or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party.  Confidential Information does not include:  (i) information that
is or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with BioTime and was not assigned to
BioTime or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of BioTime or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by BioTime, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from BioTime or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of BioTime, a
Related Company, or any third party with whom BioTime or a Related Company has a
contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by BioTime or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
BioTime or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by BioTime or a Related
Company in the course of Executive’s employment.
4

--------------------------------------------------------------------------------

5.            Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by BioTime
(and the employment of Executive by any Related Company may be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing.  Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, BioTime and the Related
Companies shall have no further obligation to Executive by way of compensation
or otherwise as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.
 
(a)            Payments Due Upon Termination of Employment.  Upon termination of
Executive's employment with BioTime and all Related Companies at any time and
for any reason, Executive will be entitled to receive only the severance
benefits set forth below, but Executive will not be entitled to any other
compensation, award, or damages with respect to Executive’s employment or
termination of employment.
 
(i)            Termination for Cause, Death, Disability, or Resignation.  In the
event of Executive's termination for Cause, or termination as a result of death,
Disability, or resignation, Executive will be entitled to receive payment for
all accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment.  Executive will
not be entitled to any cash severance benefits or additional vesting of any
stock options or other equity or cash awards.
 
(ii)            Termination Without Cause.  In the event of Executive's
termination by BioTime without Cause, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section, and (B) payment in an
amount equal to: (1) three months' base salary if terminated within the first 12
months of employment, or (2) six months’ base salary if terminated after 12
months of employment, either of which may be paid in a lump sum or, at the
election of BioTime, in installments consistent with the payment of Executive's
salary while employed by BioTime, subject to such payroll deductions and
withholdings as are required by law, and (C) payment, for a period of three
months, of any health insurance benefits that Executive was receiving at the
time of termination of Executive’s employment, under a BioTime employee health
insurance plan subject to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  This paragraph shall not apply to (x) termination of Executive’s
employment by a Related Company if Executive remains employed by BioTime, or (y)
termination of Executive’s employment by BioTime if Executive remains employed
by a Related Company.
5

--------------------------------------------------------------------------------

(iii)            Change of Control.  In the event BioTime (or any successor in
interest to BioTime that has assumed BioTime's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) payment of an amount
equal to six months' base salary, which shall be paid in a lump sum, subject to
such payroll deductions and withholdings as are required by law, and (C)
payment, for a period of six months, of any health insurance benefits that
Executive was receiving at the time of termination of Executive’s employment
under a BioTime employee health insurance plan subject to COBRA.  This paragraph
shall not apply to (x) termination of Executive’s employment by a Related
Company if Executive remains employed by BioTime or a successor in interest, or
(y) termination of Executive’s employment by BioTime or a successor in interest
if Executive remains employed by a Related Company.
 
(b)            Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against BioTime or
its successor in interest and the Related Companies (in a form prescribed by
BioTime or its successor in interest) and (ii) has returned all property in the
Executive's possession belonging BioTime or its successor in interest and any
Related Companies.
 
(c)            Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)            "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of BioTime.
 
(ii)            "Cause" means: (A) the failure to properly perform Executive's
job responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to BioTime or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with BioTime or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of BioTime or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which BioTime, any Related Company, or any of
BioTime’s affiliates is a party, a material undisclosed financial benefit for
Executive or for any member of Executive’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Executive
or any member of Executive’s immediate family owns a material financial
interest; or (H) harassing or discriminating against, or participating or
assisting in the harassment of or discrimination against, any employee of
BioTime (or a Related Company or an affiliate of BioTime) based upon gender,
race, religion, ethnicity, or nationality.
 
(iii)            "Change of Control" means (A) the acquisition of Voting
Securities of BioTime by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of BioTime; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of BioTime; or (C) a merger or consolidation of
BioTime with or into another corporation or entity in which the stockholders of
BioTime immediately before such merger or consolidation do not own, in the
aggregate, Voting Securities of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity) entitling them, in the
aggregate (and without regard to whether they constitute an Affiliated Group) to
elect a majority of the directors or persons holding similar powers of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity); provided, however, that in no event shall any
transaction described in clauses (A), (B) or (C) be a Change of Control if all
of the Persons acquiring Voting Securities or assets of BioTime or merging or
consolidating with BioTime are one or more Related Companies.
6

--------------------------------------------------------------------------------

(iv)            "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)            "Person" means any natural person or any corporation,
partnership, limited liability company, trust, unincorporated business
association, or other entity.
 
(vi)            "Voting Securities" means shares of capital stock or other
equity securities entitling the holder thereof to regularly vote for the
election of directors (or for person performing a similar function if the issuer
is not a corporation), but does not include the power to vote upon the happening
of some condition or event which has not yet occurred.
 
6.            Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to BioTime and all Related Companies all equipment and other property
belonging to BioTime and the Related Companies, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control:  (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of BioTime and any Related Companies; (d) any and all Intellectual
Property developed by Executive during the course of employment; and (e) the
Manual and memoranda related to the Policies.
 
7.            Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between BioTime or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over the Company
and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless BioTime or a Related Company and Executive mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).  BioTime, or a Related Company if the Related
Company is a party to the arbitration proceeding, shall pay the arbitrator’s
fees and costs.  Executive shall pay for Executive’s own costs and attorneys'
fees, if any.  BioTime and any Related Company that is a party to an arbitration
proceeding shall pay for its own costs and attorneys' fees, if any.  However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys' fees, the arbitrator may award reasonable attorneys' fees and costs
to the prevailing party.
7

--------------------------------------------------------------------------------

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
8.            Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.
 
9.            Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.
 
10.            Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and BioTime on the subjects contained in this
Agreement.  This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by BioTime or any Related Company and any
matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by BioTime
and Executive.
 
11.            Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.
 
12.            Assignability.  This Agreement, and the rights and obligations of
Executive and BioTime under this Agreement, may not be assigned by Executive.
 BioTime may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of BioTime's
obligations under this Agreement.
 
13.            Survival.  This Section 13 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.
 
14.            Notices.  Any notices or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by certified mail, return receipt requested, or sent by next business day
air courier service, or personally delivered to the party to whom it is to be
given at the address of such party set forth on the signature page of this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 14).
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and BioTime have executed this Agreement on the
day and year first above written.


EXECUTIVE:


s/Lesley Stolz
 

(Signature)


Address:
1369 De Soto Ave
 
Burlingame, CA 94010



BIOTIME:


BioTime, Inc.


 
By:
s/Robert W. Peabody
 
 
 
 
Title:
COO and CFO
 
 
Address:  1301 Harbor Bay Parkway, Suite100
 
 
Alameda, California 94502



9

--------------------------------------------------------------------------------

EXHIBIT A
 
Job Title:  EVP of Corporate Development


Description of Job and Duties:
 
The Executive Vice President of Corporate Development will have primary
responsibility for interactions with investors and corporate partners on behalf
of BioTime and its subsidiaries.  This interaction will include the
establishment, development, and maintenance of new relationships with
institutional investors, sell-side analysts, and investment banks, as well as
the planning and execution of capital-raising transactions for both BioTime and
its subsidiary companies.  The incumbent will champion these activities with
BioTime’s Chief Executive Officer and Chief Financial Officer participating, as
needed.  She will also initiate, develop, and execute corporate partnering
relationships with potential pharmaceutical and biotechnology companies
interested in licensing products and/or sponsoring product development from
within BioTime’s wide array of technological assets.   It is anticipated that
BioTime’s leadership role in regenerative medicine with respect to both
technology and patents will allow the Executive Vice President of Corporate
Development to build a wide array of corporate partnering relationships over
time with companies of various sizes that are eager to participate in this
emerging field of biotechnology.


Additional representative responsibilities will include, but not necessarily be
limited to, the following:



· Define and execute strategic initiatives focused on expanding BioTime’s
product portfolio, market scope and reach, accelerating the Company’s entry into
new markets, responding to competitive threats and maximizing shareholder value
through mergers, acquisitions, joint ventures, and/or corporate partnerships.
 Develop a sophisticated and detailed understanding of the Company’s product
portfolio, research pipeline, and Sales and Marketing infrastructure as the
basis for these activities.

· In collaboration with senior leadership and other key stakeholders, identify
and coordinate the evaluation of prospective deals with input from Research &
Development, manufacturing, commercial, legal, finance, and accounting, and
presentation of target opportunities to senior management.

· Serve as the primary point of contact and a key member of the negotiating team
for all transactions approved by Management and the Board.

· Establish strong collaborative relationships with the Company’s operational
units; act as an advisor or as a transactional partner when appropriate.



Annual Salary :  $275,000


Initial BTX options:  200,000 options, vesting monthly over 48 months
10

--------------------------------------------------------------------------------

EXHIBIT B
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)            Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)            Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)            Result from any work performed by the employee for his employer.


(b)            To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
11

--------------------------------------------------------------------------------

EXHIBIT C
PRIOR MATTERS
None
 
 
12

--------------------------------------------------------------------------------